DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/29/2020 for application number 16/775,345. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 20 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S17” has been used to designate both “CALCULATE POWER CONSUMPTION FROM CONTENT OF REFERENCE DATA AND PRINT  and “EXECUTE PRINT JOB” in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Referring to applicant’s PGPUB 2020/0241618, paragraphs [0051, 0054, 0059-0060, 0062, 0070, and 0076] describe element “S17” but refer to different steps in the flow chart of FIG. 4 and FIG. 5. It is suggested that the “S17” in FIG. 5 be renamed to a different number such as S47, and to make the appropriate corrections in the aforementioned paragraphs.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 12, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, as evidenced by Fukute PGPUB 2018/0181177.
As per claim 1, Shimamura teaches an information processing apparatus [0004: image processing apparatus] comprising: 
a first communication interface for receiving a job [0004: image processing apparatus receives a print job; thus image processing apparatus has an interface with data lines for receiving a job)]; 
a second communication interface for delivering electric power [0003: (image processing apparatus may deliver power to a notebook PC according to USB PD protocol); and 0004: (image processing apparatus may stop power delivery to the selected notebook PC; this means that image processing apparatus has an interface with power lines that sends power to an connected device)]; 
a processing unit that performs processing related to the job [0004: (image processing apparatus processes the image; thus image processing apparatus has a processing unit)]; and 
a controller that is configured to in response to accepting the job received from an external device via the first communication interface, transmit a power request to the external device via the second communication interface [0003-0004: (in response to receiving the print job, image processing apparatus stops delivery of power to notebook PC and swap direction of power delivery according to USB PD protocol so that the notebook PC delivers power to the image processing apparatus and devices connected to the image processing apparatus; image processing apparatus has a controlling unit that determines when it is necessary to stop delivery of power to notebook PC and perform a swap in direction of power delivery; USB PD protocol swap power roles by transmitting a power request across data lines to the other device)]. 

	Fukute shows as evidence that swapping of roles in the USB PD protocol is performed by an electronic device issuing a PR_SWAP request to the external device in order for the external device to supply power to the electronic device [0005, 0045, and 0073-0074].

As per claim 12, Shimamura teach the information processing apparatus according to claim 1, further comprising: a universal serial bus (USB) interface having a first communication line for performing data communication and a second communication line for delivering the electric power, wherein the first communication interface includes the first communication line, and the second communication interface includes the second communication line [Shimamura 0003-0004: (image processing apparatus is according to USB-PD protocol, which has data lines D for communication, VBus and GND for power transmission); Fukute provides as evidence functionality of these lines FIG. 2 and 0022]. 

Claim 14 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, and further in view of Achiwa et al. (hereinafter as Achiwa.
As per claim 5, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to cancel or suspend execution of the job in the processing unit. 
Achiwa teaches an image processing apparatus that communicates messages for supply of power. Achiwa is thus similar to Shimamura. Achiwa further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to cancel or suspend execution of the job in the processing unit [0110: (when power supply rejection notification is provided, the present process is terminated)]. Achiwa thus teaches stopping the process if sufficient power cannot be obtained.
It would have been obvious to one of ordinary skill in the art to use Achiwa’s teachings of cancelling or stopping the job if a rejection is received for the external device to provide power in Shimamura. One of ordinary skill in the art would have been motivated to cancel the job if a rejection for a power request is received because there will not be enough power to fully complete the job, which may be undesirable and could cause problems or errors.
Claim 18 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, and further in view of Shimamura et al. (hereinafter as Shimamura 933) PGPUB 2020/0209933.
As per claim 6, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to transmit information indicating that the job cannot be executed to the external device that has transmitted the job, via the first communication interface. Shimamura does not communicate a job cannot be completed.
Shimamura 933 teaches a printer that also communicates swap requests for changing power roles between the printer and an external device. Shimamura 933 is therefore similar to Shimamura. Shimamura 933 further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to transmit information indicating that the job cannot be executed to the external device that has transmitted the job, via the first communication interface [0074: (CPU may give notification of a power shortage as an error and display an error on the interface)]. Shimamura 933 provides a message indicating an error when there is not enough power to perform the requested task.
It would have been obvious to one of ordinary skill in the art to use Shimamura 933’s teachings of providing a message indicating an error when there is a power shortage in Shimamura. One of ordinary skill in the art would have been motivated to provide such a message indicating an error due to a power shortage in Shimamura 
Claim 19 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, and further in view of Shimamura et al. (hereinafter as Shimamura 705) PGPUB 2019/0238705.
As per claim 7, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to inquire whether to partially execute the job to the external device that has transmitted the job, via the first communication interface. Shimamura does not indicate completing only half the job.
Shimamura 705 teaches another printing device that can supply or receive power according to USB PD protocol. Shimamura 705 is thus similar to Shimamura. Shimamura 705 further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to inquire whether to partially execute the job to the external device that has transmitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shimamura 705’s teachings of partial execution of the print job by printing at half speed in Shimamura if the swap role request is rejected. One of ordinary skill in the art would have been motivated to perform partial execution by reducing print speed or by performing half the print job at regular speed in Shimamura because it allows for execution of the job and to print at least some of the pages at a slower speed when there is limited power.

As per claim 8, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach, wherein when the controller determines that the external device has rejected the power request, the controller is further configured to transmit information indicating a change in an execution condition of the job to the external device that has transmitted the job, via the first communication interface. 
Shimamura 705 teaches another printing device that can supply or receive power according to USB PD protocol. Shimamura 705 is thus similar to Shimamura. Shimamura 705 further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to transmit information indicating a change in an execution condition of the job to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shimamura 705’s teachings of changing an execution condition of the job by printing at half speed in Shimamura if the swap role request is rejected. One of ordinary skill in the art would have been motivated to change the execution condition by reducing print speed in Shimamura because it allows the job to still be completed, but at a lower speed, when there is less power due to the rejection of the role swap.
As per claim 9, Shimamura and Shimamura 705 The information processing apparatus according to claim 8, wherein in the transmission of the information indicating the change in the execution condition of the job to the external device, the controller is further configured to transmit information on the execution condition changed according to a shortage amount of power for executing the job [Shimamura 705 0056 and 0059]. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, and further in view of Sakai et al. (hereinafter as Sakai) PGPUB 2019/0238706.
As per claim 10, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not teach wherein when the controller determines that the external device has rejected the power request, the controller is further configured to 
Sakai teaches a printer that can provide requests to change power directions according to USB PD standard to perform a print job. Sakai is therefore similar to Shimamura. Sakai further teaches wherein when the controller determines that the external device has rejected the power request, the controller is further configured to search for an external device capable of supplying power other than the external device that has transmitted the job [0044 and 0086: (if first power system does not accept the request to change power direction, the printer sends another request to a second power system)]. Sakai teaches sending the request to provide power to a different connected device if the first device rejects the request to provide power.
It would have been obvious to one of ordinary skill in the art to use Sakai’s teachings of submitting the power request to another connected device to supply power to the printer in Shimamura. One of ordinary skill in the art would have been motivated to submit the power request to another connected device in Sakai when the power request is rejected because it would improve the printer’s ability and likelihood to secure enough power to complete the print job.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, and further in view of Shimamura et al. (hereinafter as Shimamura 565.
As per claim 11, Shimamura teach the information processing apparatus according to claim 1.
Shimamura does not explicitly teach wherein when the controller determines that the external device has approved the power request, the controller is further configured to transmit information indicating a time required to execute the job to the external device that has transmitted the job based on an amount of electrical power received from the external device that has transmitted the job. Shimamura does not describe a time for executing the job based on power received.
Shimamura 565 teaches another printing device that can receive power according to USB PD protocol. Shimamura 565 is thus similar to Shimamura. Shimamura 565 further teaches wherein when the controller determines that the external device has approved the power request, the controller is further configured to transmit information indicating a time required to execute the job to the external device that has transmitted the job based on an amount of electrical power received from the external device that has transmitted the job [0012 and 0043: (shows time for print job based on power received)].
It would have been obvious to one of ordinary skill in the art to use Shimamura 565’s teachings of indicating a time required to execute the job to the external device that has transmitted the job based on an amount of electrical power received in Shimamura. One of ordinary skill in the art would have been motivated to do so in order to inform the external device of the remaining time it will take to finish the printing job so that the user would not have to wait by the printing apparatus until the job is complete.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (hereinafter as Shimamura) PGPUB 2018/0285038, and further in view of Dunstan et al. (hereinafter as Dunstan) PGPUB 2017/0293335.
As per claim 13, Shimamura teach the information processing apparatus according to claim 12, wherein the first communication line includes D+/D- pins defined in the universal serial bus (USB) standard and a CC pin [Shimamura 0003-0004: (image processing apparatus is according to USB-PD protocol; D+/D- lines are for data transmission in USB-PD protocol; USB-PD protocol also has CC pins as evidenced by Fukute)].
Shimamura does not explicitly teach the second communication line includes a CC pin. The USB-PD protocol uses VBUS to deliver power, not CC pins.
Dunstan teaches a consumer device that can be a printer that is connected through USB PD protocol. Dunstan is therefore similar to Shimamura. Dunstan further teaches he second communication line includes a CC pin to deliver power [0047: (CC pin is repurposed as VCONN for power electronics in USB plug)].
It would have been obvious to one of ordinary skill in the art to use Dunstan’s teachings of repurposing CC pins to deliver power in Shimamura. One of ordinary skill in the art may be motivated to repurpose CC pins of the USB-PD protocol in Shimamura for delivering power because it allows for flexibility and customization while using USB connection.


Allowable Subject Matter
Claims 2-4 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Kimura (PGPUB 2019/0286204) teaches swapping the role of a source and sink in USB PD devices.
Sakai et al. (PGPUB 2018/0284866) teaches obtaining power to complete a printing job.
Satake (PGPUB 2017/0368853) teaches a printing device that can perform role swap function of USB-PD protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186